DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 6  - 10 and 15 - 20 in the reply filed on March 15, 2022 is acknowledged.
Claims 1- 5 and 11 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Shipsides on April 28, 2022.
The application has been amended as follows: 
In the claims:
Please cancel claims 1 – 5 and 11 – 14.
In claim 9 delete [[(1-200)]] and insert –1 - 200--.
In claim 10 delete [[(1 mL-50 mL)]] and insert –1mL-50mL--.
In claim 16 delete [[(0.01-0.2)]] and insert –0.01 – 0.2--.

Allowable Subject Matter
Claims 6 – 10 and 15 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record teach or suggest a motivation for the method of preparing maleic acid by oxidation of furfural in the presence of a catalyst consisting of a carbon nitride doped with a potassium salt and in the presence of a solvent.  
The Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the clamed subject matter and did not discover any reference which anticipates the claimed subject matter or would form the basis for concluding that the claimed subject matter would have been obvious.
Subjecting furfural to an oxidation reaction for the purpose of preparing maleic acid is generally known in the art by a person of ordinary skill in the art before the effective filing date of the instantly claimed invention.  For instance, U.S. Patent 2,421,428 (Nielsen) disclose a process for subjecting furfural to vapor phase oxidation to produce maleic acid and/or maleic anhydride.  In ‘428 the process takes place by oxidizing the furfural in contact with a crude catalytic mix consisting of the catalyst and the catalyst promoter, curing comprising the heating of the catalytic mixture at a temperature range of 280 to 320°C, the catalyst consisting of the reaction mixture of ammonium metavanadate, ammonium molybdate, ammonia and phosphoric acid deposited on an inert carrier; and the catalyst promoter consisting of freshly precipitated iron molybdate formed by the interaction of an aqueous soluble iron salt with an aqueous soluble molybdate. (claim 2).
Also, U.S. Patent 8,609,895 (Saladino et al.) is a process for the oxidation of alcohol and/or aldehyde groups with a peroxo compound in the presence of a heterogeneous rhenium-based catalyst, and a co-catalyst selected from the groups consisting of HBF4. The process of ‘895 may be applied to the manufacture of maleic acid. (abstract & col. 2, ln 5 - 12).  Specifically, when the process of ‘895 was applied to furfural and/or to 5-hydroxymethyl furfural (HMF), it was possible to prepare various monocarboxylic acids such as glycolic acid, furoic acid, and 5-hydroxy methyl furoic acid, as well as various dicarboxylic acids such as maleic acid succinic acid, fumaric acid, and malic acid. In a particularly, preferably the method of ‘895 is used for the preparation of maleic acid with high yields.   (col. 5, ln 6 – 13).
Additionally, Liangmin et al. discloses a method for the selective oxidation of furfural to diacids, such as selective oxidation of furfural to maleic acid by using hydrogen peroxide as the oxidant and titanium silicate as the carrier. (section 1.1, Fig. 1). (Catalytic conversion of furfural as a biomass-derived platform compound, Petrochemical Technology, vol. 46, no. 1, 2017, pp. 130 – 136). 
However, the processes of ‘428, ‘895 and Liangmin fail to teach the oxidation of furfural wherein the catalyst used is a carbon nitride doped with a potassium salt and in the presence of a solvent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 108940338 (Weng Wenjun, et al.); KR 1020160012381 (Choi et al.) and U.S. 2021/0402382 (Zhou et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622